United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2221
                                   ___________

Lionel L. Hudson,                       *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Jo Anne B. Barnhart,                    *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: June 15, 2005
                                Filed: July 6, 2005
                                 ___________

Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

       Lionel L. Hudson appeals the district court’s1 order affirming the termination
of disability insurance benefits and supplemental security income after a continuing-
disability review. Having carefully reviewed the record, see Ellis v. Barnhart, 392
F.3d 988, 993 (8th Cir. 2005) (standard of review), we affirm.

      We reject Hudson’s challenge to the administrative law judge’s (ALJ’s)
credibility determination, because the ALJ gave multiple valid reasons for finding

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
Hudson’s subjective complaints not credible. See Guilliams v. Barnhart, 393 F.3d
798, 801 (8th Cir. 2005) (deference warranted where ALJ’s credibility determination
is supported by good reasons and substantial evidence). We also reject Hudson’s
assertion that the ALJ should have adopted the mental residual-functional-capacity
(RFC) findings of psychologist Vann Smith, who conducted a one-time evaluation
of Hudson. The ALJ gave good reasons for his resolution of the conflict between the
mental RFC opinion of Dr. Smith versus those of consulting psychologist Paul Iles
and the agency reviewing psychologists. See Pearsall v. Massanari, 274 F.3d 1211,
1219 (8th Cir. 2001) (it is ALJ’s function to resolve conflicts among opinions of
various treating and examining physicians; ALJ may reject conclusions of any
medical expert if they are inconsistent with record as whole). Hudson’s remaining
arguments2 provide no basis for reversal.

      Accordingly, we affirm. See 8th Cir. R. 47B.
           ______________________________




      2
        One of Hudson’s arguments is that the ALJ was bound, under administrative
res judicata, by the previous ALJ’s 1997 findings as to credibility and RFC.
Hudson’s appellate counsel has raised this very argument on behalf of other
claimants, and we have consistently rejected it. See Ply v. Massanari, 251 F.3d 777,
779 (8th Cir. 2001) (per curiam); Nielson v. Barnhart, 88 Fed. Appx. 145, 146-47 (8th
Cir. 2004) (unpublished per curiam). We thus find it troubling that counsel chose to
raise this same argument in the instant appeal.

                                         -2-